                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF IOWA
                            WESTERN DIVISION

 DEVIN G. NUNES,                                    No. 19-cv-4064-CJW
                 Plaintiff,
 vs.                                                          ORDER

 RYAN LIZZA, HEARST MAGAZINES,
 INC., and HEARST MAGAZINE
 MEDIA, INC.,
                Defendants.
                               ____________________

       A telephonic status conference will take place before the undersigned on Tuesday,
July 7, 2020, at 1:30 p.m. The conference will take place using the Court’s conference
bridge. The parties shall access the hearing by: (1) calling 877-848-7030, (2) enter
access code 9039429 #, (3) press # to enter as a participant, (4) enter security code
2450#. The call will become active upon the “host” (the Court) entering the conference
bridge.
       Failure to appear for this status conference could result in sanctions by the
Court.
       IT IS SO ORDERED this 29th day of June, 2020.




       Case 5:19-cv-04064-CJW-MAR Document 50 Filed 06/29/20 Page 1 of 1
